             Case 3:20-cv-01816   Document 14    Filed 10/21/20    Page 1 of 4




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION
NORTHWEST CENTER FOR                                              No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,
CASCADIA WILDLANDS, NEIGHBORS                    STANDING DECLARATION OF
FOR CLEAN AIR, AND 350PDX,                                   BRENNA BELL
                                   Plaintiffs,
       vs.
U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity
as Acting Secretary, U.S. Department of
Homeland Security,
                                 Defendants.


Page 1 - STANDING DECLARATION OF BRENNA BELL
             Case 3:20-cv-01816         Document 14       Filed 10/21/20      Page 2 of 4




I, BRENNA BELL, declare and state as follows:
        1.      I have been a member and supporter of Cascadia Wildlands since 2008 and have
regularly volunteered and collaborated with Cascadia Wildlands staff and other members. I
reside in Multnomah County, Oregon.
        2.      Cascadia Wildlands advocates for vast old-growth forests, rivers full of wild
salmon, wolves howling in the backcountry, a stable climate, and vibrant communities sustained
by the unique landscapes of the Cascadia bioregion. Cascadia Wildlands defends these places in
the forests, in the courts, and in the streets.
        3.      I live and work in Portland as an environmental attorney, as well raising a family
and volunteering for several non-profits focused on sustainability and social justice.
        4.      I have participated in protests, rallies, and other forms of political protest in
Portland since 1997. Over the years, I have often been a Legal Observer and Police Liaison. I
have also worked with the City of Portland to improve Portland Police Bureau crowd control
policies, most recently after the 2017 protests following Donald Trump's inauguration.
        5.      Beginning on May 29, 2020, in the wake of George Floyd's death, I participated
in several protests supporting the movement for Black Lives Matter and social & environmental
justice, both alone and with my children (11 and 15) and partner.
        6.      On July 17, 2020, my partner and I went to the evening protest in Lownsdale
Square to support the Black Lives Matter movement. We arrived at approximately 9:30 pm.
Within 20 minutes of arriving, federal officers stationed on the north side of the Edith Green -
Wendell Wyatt Federal Building shot several canisters of noxious gas into the crowd. Although I
was still on the edge of the crowd, I immediately felt the impacts of the gas to my eyes and lungs
and had to retreat two full blocks from the area until I was able to breathe again.
        7.      On July 22, 2020, my 15 year-old daughter and I went to the evening protest and
stood with the Wall of Moms. We were at the protest for many hours and listened to several
speakers including Portland mayor, Ted Wheeler. I would have liked to stay longer but, because
my daughter was with me, I made the choice to leave when the federal officers warned that they




Page 2 – STANDING DECLARATION OF BRENNA BELL
             Case 3:20-cv-01816       Document 14       Filed 10/21/20      Page 3 of 4




would be releasing gas and munitions, which they did approximately ten minutes after we left
downtown.
       8.      A few days later, my 11 year old son was in Chapman Square with my partner in
the early evening. When he came home he told me he had been tear gassed, I was incredulous
because they were home before the time federal agents typically shot gas at the crowd. When I
pressed for more details, my son told me he had been "tear gassed by the ground": when he had
sat down on the grass in Chapman Square, it released a puff of chemicals into the air so strong he
had to immediately stand up and move away. I felt very concerned for the impacts to his health,
and the health others who regularly spent time in the Square, and also for the impacts for all of
the vegetation that was getting coated, night after night, in layers of noxious chemicals.
       9.      On July 29, 2020, I went to the evening protest alone and spent several
hours having conversations and listening to speakers. At approximately 9 pm, I was standing on
Third Avenue under the trees in front of the Federal Courthouse when the wind started to blow. I
immediately felt my eyes burn and had a hard time breathing. As the federal agents had not yet
deployed any tear gas that evening, I believe the gas accumulated on the leaves of the trees and
caused this irritation as it blew off. I became very concerned about the impacts of accumulated
gas on the trees and other vegetation in the downtown area, as well as the impacts of residual gas
on all passersby.
       10.     Later in the evening of July 29, I was still standing in front of the Federal
Courthouse when the federal agents deployed tear gas and impact munitions, including pepper
balls. By that time I had put on a respirator so I was able to breathe, but my eyes became very
irritated and I required care from volunteer medics.
       11.     Since that time, I experienced highly irregular menstruation, and had five
Menstrual cycles between July 8th and September 28th. Not only is the time between each cycle
extremely short, my last two cycles were heavier and more painful than usual. I have heard from
many other people that they also experienced menstrual irregularity after being exposed to tear
gas.




Page 3 – STANDING DECLARATION OF BRENNA BELL
               Case 3:20-cv-01816      Document 14       Filed 10/21/20      Page 4 of 4




         12.     In my professional life, I regularly engage with the National Environmental
Policy Act (NEPA), the statute which requires the federal government to study the environmental
and health impact before it undertakes a major federal action. I have seen firsthand how federal
actions are improved by studying their potential impacts, disclosing these impacts to the public,
and incorporating public comment into the decision-making process.
         13.     I believe that the lack of information and analysis by the federal government
about the repeated use of tear gas and other aerosols created conditions in which numerous
adverse health impacts to the environment and human health, including my own, were able to
occur.
         14.     If the federal government completes a NEPA analysis of the use of tear gas and
other crowd control weapons on human health and the environment, and makes that information
available to the public for review and comment, I believe they may make better, more informed
choices about their use of such weapons. I believe they may decide to no longer deploy these
gases with such regularity, and in such quantities, that myself, my friends and loved ones, and
the natural environment have recently experienced.
         15.     I have definite plans to continue to engage in protests for social and
environmental justice in Portland.
         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.
         Executed this 14th day of October, 2020.




Page 4 – STANDING DECLARATION OF BRENNA BELL
